Citation Nr: 1339234	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  03-08 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to solely her claimed heart disorder.

2.  Entitlement to service connection for diabetes mellitus, type II, as secondary to solely her claimed heart disorder.

(The issue of entitlement to service connection for a heart disorder will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1979 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for hypertension and diabetes mellitus, respectively.  

The Veteran and her spouse testified at a Board hearing before the undersigned Veterans Law Judge in October 2008 with respect to the issues addressed in this decision; a transcript of that hearing is associated with the claims file.

These claims were initially before the Board in August 2009, at which time they were remanded for further development.  They were returned to the Board in May 2012, when the Board denied service connection for hypertension and diabetes mellitus on direct, presumptive and secondary theories of entitlement.  

The Board additionally denied service connection for a heart disorder-the subject of a separate decision in this case-in a July 2012 Board decision.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and during the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the July 2012 Board decision back to the Board for further clarification.  In so doing, the June 2013 Joint Motion for Remand noted that the Court was treating any appeals for service connection for hypertension and diabetes mellitus on a direct and presumptive basis to be abandoned at that time.  The Board proceeded to partially vacate the May 2012 Board decision with regards to those issues only insofar as the secondary service connection claim with respect to the heart disorder was concerned.

The Board notes that the Joint Motion for Remand only indicates abandonment of the direct and presumptive theories of entitlement, leaving solely a secondary service connection claim with respect to these issues for the Board to address.  However, the Board notes that it addressed secondary service connection in the May 2012 Board decision with respect to the Veteran's service-connected hypothyroidism in addition to any heart disorder secondary service connection claim adjudicated in that decision; the Joint Motion for Remand does not address the secondary hypothyroidism issue.  

Given that the Joint Motion for Remand is silent with respect to any reasons for clarification or other reason for remand and development with respect to the other secondary service connection issues addressed in the May 2012 decision, the Board finds that its May 2012 decision on those issues is complete.  

In light of the Joint Motion for Remand's specific remanding of the hypertension and diabetes claims as intertwined with the remanded heart disorder claim adjudicated in a July 2012 Board decision, the Board finds that the sole issue to be addressed with respect to the hypertension and diabetes claims is one of secondary service connection related to the heart disorder, despite the Joint Motion for Remand's characterization of the "significant impact upon [the Veteran's] claim for entitlement to VA disability benefits for a heart disability secondary to DM and HTN."  

Insofar as the Joint Motion for Remand appears to state that the hypertension and diabetes decisions were vacated because the heart disorder is possibly secondary to those claimed issues, the Board does not understand why the Court would have vacated the decision on those grounds, as having a heart disorder as secondary to her diabetes and/or hypertension would not demonstrate that her hypertension and/or diabetes were related to service, but rather that she would have two or three nonservice-connected disorders which were related to each other.  In other words, characterizing the issues as the Joint Motion for Remand did would not allow the Board to award service connection and thus the liberal construction of the intent of the Joint Motion for Remand would be opposite of what was written in the Joint Motion.  The Board has therefore characterized the issues in this case such as it would allow for the award of benefits for hypertension and diabetes, despite the Joint Motion's inartful and juxtaposed characterization of the issues in this case.  

In short, insofar as the May 2012 Board decision addressed secondary service connection for diabetes and hypertension as secondary to a heart disorder, the Board finds that the June 2013 Court order vacated that portion of the decision; however, the other theories of entitlement, including direct, presumptive, or any other secondary service connection claims to other service-connected or claimed service-connected disabilities, are final and will no longer be addressed by the Board.

As noted in the May 2012 Board decision, the issues of entitlement to specially adapted housing and special monthly compensation (SMC) based on need for regular aid and attendance or for being housebound were remanded for further development.  The RO/AMC should continue to develop those claims as instructed in the May 2012 decision and adjudicate those issues such that they can be returned to the Board for further appellate review if necessary.

The Board additionally notes that it referred claims of service connection for alopecia (hair loss), sleep apnea and lumbar spine (back) disorders in the May 2012 Board decision.  It does not appear that those claims have been adjudicated at this time, and those claims are again referred to the RO/AMC for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of the intertwined nature of these claims with the heart disorder issue, and given the Board's remand of that issue in a separate decision, the Board finds that these claims should be held in abeyance until development of that heart disorder claim has been completed.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Following any additional indicated development in the separate decision for the heart disorder, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection of hypertension and diabetes mellitus, type II, as secondary to solely her claimed heart disorder.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

